PER CURIAM.
Appellant raises a number of issues on appeal, only one of which merits discussion. Appellant argues that the application of section 27.3455, Florida Statutes (1985), in the present case is an impermissible ex post facto application of the statute, since appellant’s offenses were committed prior to July, 1985. Appellant is correct. See Williams v. State, 492 So.2d 784 (Fla. 5th DCA 1986); Yost v. State, 489 So.2d 131 (Fla. 5th DCA 1986). Thus, the application of section 27.3455 to the present sentence is reversed. The remainder of the sentence is affirmed.
REVERSED in part; AFFIRMED in part; REMANDED.
ORFINGER, COBB and SHARP, JJ., concur.